DETAILED ACTION

Information Disclosure Statement
This Corrected Notice of Allowability is issued to state that the IDS submitted on
6/2/2021 has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on November 2, 2020 for application S/N 16/134,857. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-3, 5-9, 11-15 and 17-18 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 51, 841) on 3/17/2021.

	Amendments to claim 11 and 17 (Claim dated 11/02/2020) were made. The application has been amended as follows:
 
Claim 11 (Amended):
The system of claim 7 [[10]], wherein the operations further comprise accessing the pertinent contents from the one or more portions of the database without having to scan or access other portions of the database.

Claim 17 (Amended):
The non-transitory computer-readable medium of claim 13 [[16]], wherein the operations further comprise accessing the pertinent contents from the one or more portions of the database without having to scan or access other portions of the database.

Allowable Subject Matter

Claims 1-3, 5-9, 11-15 and 17-18 submitted on November 2, 2020 are allowed.  


The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Arthanarisamy and Collins teach analyzing historical statistics for query processing but the prior arts of record do not specifically suggest the combination of “wherein one or more time frames are associated with the one or more portions of the database such that searching is conducted based on the one or more time frames and within the predictable amount of time while applying one or more searching rules to block one or more anti-patterns lacking compliance with the processing patterns, wherein each time frame represents a share of the predictable amount of time anticipated in processing the query with respect to a corresponding portion of the one or more portions of the database based on the processing patterns” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 7 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 7.
Arthanarisamy and Collins teach analyzing historical statistics for query processing but the prior arts of record do not specifically suggest the combination of “wherein one or more time frames are associated with the one or more portions of the database such that searching is conducted based on the one or more time frames and within the predictable amount of time while applying one or more searching rules to block one or more anti-patterns lacking compliance with the processing patterns, wherein each time frame represents a share of the predictable amount of time anticipated in processing the query with respect to a corresponding portion of the one or more portions of the database based on the processing patterns” with all the other limitations recited in the independent claims 7.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 7 is allowed.  

Claim 13 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 13.
Arthanarisamy and Collins teach analyzing historical statistics for query processing but the prior arts of record do not specifically suggest the combination of “wherein one or more time frames are associated with the one or more portions of the database such that searching is conducted based on the one or more time frames and within the predictable amount of time while applying one or more searching rules to block one or more anti-patterns lacking compliance with the processing patterns, wherein each time frame represents a share of the predictable amount of time anticipated in processing the query with respect to a Docket No. SFDC-P302X1 (A3028USX1) Application No. 16/134,857-5-corresponding portion of the one or more portions of the database based on the processing patterns” with all the other limitations recited in the independent claims 13.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 13 is allowed.  

The dependent claim 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164